     Case 3:19-cv-01004-LAB-KSC Document 131 Filed 04/19/21 PageID.1647 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11      JEFF SIKKING, et al.                     Case No.: 19CV1004-LAB (KSC)
12                                 Plaintiffs,
                                                 ORDER REQUIRING
13      v.                                       CLARIFICATION OF NOTICE OF
                                                 APPEAL
14      RICHARD C. GRISWOLD, et al.
15                              Defendants.
16
17           The Court dismissed claims by Plaintiff Leon-Qiyam Pogue (see Docket nos.
18    104, 109, 117) and later dismissed the action in its entirety. See Docket no. 128.)
19    One or more of the Plaintiffs then filed a notice of appeal. (Docket no. 130.) The
20    notice says the appeal is being taken as to the final order of dismissal by “Leon-
21    Qiyam Pogue, et al.” The notice is signed only by Pogue, however.
22           Notices of appeal must identify the parties bringing the appeal, and must be
23    signed as required by Fed. R. Civ. P. 11(a). See Becker v. Montgomery, 532 U.S.
24    757, 765–68 (2001). Here it is not clear whether Pogue is the only appellant, or
25    whether Jeff and Barbara Sikking are also joining in the appeal but failed to sign
26    the notice. See Fed. R. App. P. 3(c)(1)(A) (requirements for specifying parties filing
27    a notice of appeal). If the Sikkings are joining in the notice of appeal, they must
28    promptly correct their failure to sign the notice as required by Fed. R. Civ. P. 11(a).

                                                 1
                                                                                     19cv1004
     Case 3:19-cv-01004-LAB-KSC Document 131 Filed 04/19/21 PageID.1648 Page 2 of 2



1     See id. at 760 (holding that an unsigned notice of appeal is effective, “so long as
2     the appellant promptly supplies the signature once the omission is called to his
3     attention.”)
4
5           IT IS SO ORDERED.
6     Dated: April 19, 2021
7
8                                            Honorable Larry Alan Burns
                                             United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                                 19cv1004
